IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                  : No. 22 MM 2018
                                               :
                                               :
              v.                               :
                                               :
                                               :
 FREDERICK JOHN DAVIS                          :
                                               :
                                               :
 PETITION OF: ROBERT ALLEN                     :
 SAURMAN                                       :




                                        ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2018, in consideration of the Motion to Withdraw

and the Motion to Deny Attorney Withdrawal, this matter is REMANDED to the Court of

Common Pleas of Monroe County for that court to determine whether counsel should be

granted leave to withdraw. See Pa.R.Crim.P. 120(B) (providing that an attorney may not

unilaterally withdraw his or her appearance in a criminal matter; rather, a court must

determine whether leave to withdraw is warranted).

      If the attorney is permitted to withdraw, the court is DIRECTED to determine

whether Frederick Davis is to be appointed new counsel or is to proceed pro se. The

Court of Common Pleas of Monroe County is DIRECTED to enter its order regarding this

remand within 45 days and to promptly notify this Court of its determination.